Statement of responsibility dictated by Aleksei Burkov and translated by certified interpreter
Roman Volsky in a videoconference on May 21, 2020:



I repent for my actions and regret very much my past activities.

In my early days when I was a child I met some hackers and began a wrong path in life.

At that time I could not differentiate the good from the bad and the like outside the law became
customary for me.

Only in jail did I realize how wrong my life path was. I realized and accepted my guilt and
reevaluated my life.

I apologize to the United States authorities and everyone harmed by my activities.

Please forgive me. I stand guilty before you.

I promise I will not harm anyone ever again and will live in the future an honest life.

                                                _____
